Hathaway, J.
In pursuance of proceedings in the Probate Court, the demanded premises were duly assigned to Lucinda Sleeper, as her dower in the estate of her deceased *47husband, Henry Sleeper, and the reversion of her dower was duly sold for payment of his debts, and conveyed to William G. Bent, the demandant’s testator.
Lucinda Sleeper died before the commencement of this suit.
The tenants attempted to defeat the title of the demand-ant’s testator, and for that purpose offered to prove that said Lucinda was never the lawful wife of Henry Sleeper.
The Probate Court had jurisdiction of the matters of the assignment of dower and the sale of the reversion. No question is made concerning the regularity of the proceedings in that court, and no appeal was taken from its decrees, which, therefore, are conclusive.
The tenants are not entitled to betterments.
They cannot avail themselves of the provisions of the statute of 1848, oh. 6, for they were not, and do not claim to have been, “ the assignees or grantees, by deed, of or from the tenant of the life estate (Lucinda Sleeper) or her heirs-at-law, or legal representatives.”
As agreed by the parties, a default must be entered.